Citation Nr: 1517239	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to a rating in excess of 10 percent for medial meniscus tear of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for strain of the left knee with a history of patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  The Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of additional evidence submitted at the hearing.  A transcript of the hearing is in the Veteran's file.  

The Board notes the record was held open for 30 days following the hearing to afford the Veteran opportunity to submit additional evidence.  In correspondence received on March 26, 2015, the Veteran requested an additional two weeks to submit additional evidence.  No additional evidence has been received.  Given that the case is being remanded, the Veteran will have an opportunity to submit additional evidence.


REMAND

The Veteran seeks service connection for a lumbar spine disability, and seeks ratings in excess of 10 percent for the service-connected right and left knee disabilities.  

At the Board hearing, the Veteran testified that her right and left knee disabilities are worse since the VA examination in September 2011.  She noted that she has instability in her knees resulting in falls two to three times a month.  She added that her job requires she sit for long periods but is only able to sit for 30 minutes at a time, that her supervisor has made accommodation for her to take breaks to walk around for a few minutes, and that she has been losing two to three days of work per week due to knee pain.  VA examination is warranted with respect to the current nature and severity of her service-connected right knee and left knee disabilities.  

In addition, she stated she recently had private magnetic resonance imaging (MRI) of the knees.  VA has a duty to assist in obtaining records.  On remand, the RO is to attempt to obtain the recent MRI report.  

With respect to service connection for a lumbar spine disability, the Veteran's military occupational specialty (MOS) was aerospace medicine.  She testified that excessive lifting during service, to include lifting patients on gurneys on and off ambulances, resulted in back pain.  In the alternative, she asserts that her back disability is secondary to her service-connected knee disabilities.  

At service entrance in March 1998, occasional back pain was noted.  A March 2004 service treatment record reflects back pain/strain with muscle spasm.  On the March 2005 separation examination report, the Veteran indicated that she had or had had lower back pain.  

On VA examination in September 2011, the Veteran stated that she began to experience low back pain to the low mid lumbar spine post-partum during service in 2003, noting that the back pain may be secondary to her epidural injections in association with that pregnancy.  She added that she had continued to have low back pain since service.  

The September 2011 VA examination report reflects a diagnosis of spondylosis.  The impression of x-ray examination was loss of lumbar lordosis with straightening from muscular spasm; defect in the pars inter-articularis-spondylolysis of L5 without listhesis; and degenerative changes of the right sacroiliac joint with sclerosis both on the sacral and iliac side of the joint.  The Board notes that the lumbosacral and sacroiliac joint are considered as one anatomical segment for rating purposes.  See 38 C.F.R. § 4.66.  

Although the VA examiner opined that it is less than likely that the Veteran's back pain was caused by or is a result of service, noting only one isolated complaint of back pain during service, the opinion does not adequately address the Veteran's competent statements with respect to continuing back pain since service.  In addition, an opinion was not provided as to whether the Veteran's back disability is secondary to her service-connected right and/or left knee disabilities.  As such, the opinion is not completely adequate for a determination.  Thus, the Veteran is to be afforded a new VA examination.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records, and any private treatment records the Veteran identifies.  

The Veteran should be informed that in the alternative she may obtain and submit the records herself.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.   

The VA examiner is to conduct all indicated tests and describe: 

i). Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

ii). Any knee instability; and, 

iii). Any other symptoms, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a current back disability, to include arthritis, had its onset during service or within the initial year after separation, or that a lumbar spine disability is otherwise related to her active service, or is caused or aggravated by service-connected right knee medial strain and/or left knee strain with a history of patellofemoral syndrome.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

